Citation Nr: 0842960	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  04-40 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
deceased veteran.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to May 
1969.  He died in May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The appellant submitted additional evidence that was received 
at the Board in January 2006.  She submitted a waiver of 
consideration of the evidence by the agency of original 
jurisdiction (AOJ).  However, as the case is being remanded, 
the AOJ will have an opportunity to consider the evidence in 
the first instance.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant originally sought entitlement to service 
connection for the cause of the veteran's death in May 2003.  
The RO issued an administrative decision that found that the 
appellant did not meet the requirements to be recognized as a 
surviving spouse for purposes of VA benefits in November 
2003.  

The appellant previously testified at a Travel Board hearing 
before a Veterans Law Judge in December 2005.  The Board 
remanded her case for additional development in May 2006.

Just prior to her hearing, the appellant submitted a 
statement wherein she reported a change in her address in 
December 2005.  It appears this change was never acknowledged 
by the RO or the Board.

The Board mailed a copy of the May 2006 remand to the 
appellant's old address in Alabama in May 2006.  The copy of 
the remand was returned to the Board as undeliverable, 
forwarding period expired.

The AMC wrote to the appellant in May 2006 at that same old 
address.  It was a Louisiana address that had not been valid 
since December 2002.  

A supplemental statement of the case (SSOC) was sent to that 
same address before the case was returned to the Board.

The Board wrote to the appellant to inform her that the 
Veterans Law Judge that had conducted the hearing in her case 
was no longer with the Board.  As a result, she could elect 
to have a new hearing if she wished.  38 C.F.R. § 20.707 
(2008).  Unfortunately, this letter was sent to the same 
address relied on by the AMC, an address no longer in effect.

The Board finds the remand of May 2006 must be reissued to 
the appellant to afford her the opportunity to obtain the 
evidence discussed and to also notify her of the opportunity 
to have a new Board hearing.  Accordingly, the Board will 
issue essentially the same remand as that provided in May 
2006.

Briefly summarized, in pertinent part, the appellant could be 
recognized as the widow of the veteran had she been legally 
married to him for a year prior to his death.  

Under pertinent VA law, a marriage is valid under the law of 
the place where the parties resided at the time of the 
marriage or the laws of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C. § 103(c); 38 
C.F.R. § 3.1(j).  In this case, those states currently 
identified as being involved are Louisiana and Alabama.

In this case, the veteran and the appellant apparently 
resided in the State of Louisiana (LA) for many years prior 
to his death, and all available evidence tends to support 
that they probably had a valid common law marriage using 
available evidence which would normally purport to sustain 
such a conclusion.  However, unfortunately for the claim, LA 
does not recognize common law marriages.

The veteran and the appellant underwent a ceremonial marriage 
while apparent residents of Louisiana on July 13, 2002, which 
is two months short of being a year prior to his death in May 
2003.  Since the State of Louisiana requires a ceremonial 
marriage, that date is the earliest that the marriage can be 
recognized therein.

Shortly before his death, they formally moved their residence 
to Alabama (AL) where they found a less expensive place to 
live, having used their savings to combat his terminal 
illnesses.  Since the State of Alabama recognizes common law 
marriages, had they moved there two or more months before 
they did, their marriage might be recognized for VA purposes.  

Or alternatively, if there is some provision within the AL 
state regulations that might make an exception for a 
situation such as this, i.e., recognize the status that has 
accrued in the State of LA, this might be also applicable.  
The Board is unaware of such a provision, but it may be worth 
having the RO address that question with those local legal 
experts who are more familiar with the specific exceptions 
and intricacies of AL law.

Also, had the situation been reversed, i.e., they had lived 
in AL for all those years, as man and wife in a common law 
relationship, and then moved to LA, rather then the other way 
around, they would probably have been covered for purposes of 
meeting criteria requisite to establishing the appellant as 
the recognized spouse of the veteran.  The evidence with 
regard to their common law status includes that they were 
business partners from 1989 or 1990, and that they lived 
together under the same roof and held themselves out 
throughout their professional and personal community as man 
and wife, etc. during that entire time.

There is a second unfortunate aspect to this case.  The 
veteran died in May 2003 due to lung cancer and a variety of 
other significant disabilities, according to the death 
certificate.  There is clear-cut data in the file from his 
care-giver physician to the effect that he was taken off 
life-support in order to lessen his severe terminal 
suffering.  Accordingly, it can be assumed that if he had 
been kept on life support for another two months, in a 
situation which was in no way good for him or to his benefit, 
the appellant might have collaterally qualified as his widow.

In this regard, it has been suggested that the fact that 
since the action on the part of his care-givers to remove 
life support was in fact "pro-veteran", i.e., to decrease 
his suffering, it should be taken into consideration as 
ameliorating the requirements for the year-long period to 
have elapsed for a valid marriage.  In fact, even more 
strongly, the appellant has testified that the attending 
physician had opined that it would have been inhumane to 
extend the life support for an artificial reason such as 
fulfilling an inflexible statutory requirement relating to 
legality of a marriage.  It is clearly the intention of those 
who make pertinent regulations to address the needs of a 
veteran and his intended spouse and not require that he 
undergo care that would be painful and detrimental to him in 
order to do so.  

Nonetheless, while there is certainly practical merit to the 
above argument, unfortunately, a review of the numerous 
aggregate regulations applicable in this case does not appear 
to show that there is any available room for such special 
circumstances or "equitable" relief, i.e., so-called a 
"bending of the rules" because the veteran's death was 
terminated by removal of life support because this might have 
been ultimately beneficial to his overall and specific well 
being. 

It is positive to note that in this case, the parties 
involved were not tying to do anything regarding their 
relationship status that was not above-board.  One party was 
not trying to take advantage of, or exploit, the other, and 
clearly, both parties considered and intended themselves 
married to each other.  The veteran's death would always be 
regrettable but in this case, the specifics of his terminal 
status simply presented at a particularly unfortunate time.

Thus, the Board is left with some difficult choices and 
extremely limited avenues for maneuvering.  Nonetheless, the 
Board would like to make a special effort to address any 
potential opportunity for positive redress.  As discussed 
with the appellant at the time of the hearing, it may be that 
nothing can be done under the prevailing laws to assist her, 
but the Board would like to give it the most effective chance 
possible.

The appellant has indicated on her substantive appeal that 
she and the veteran moved back and forth from LA to AL.  They 
may have lived elsewhere as well (i.e., FL?).  One option for 
permitting their marriage to be valid (i.e., first as common 
law and then after the ceremonial marriage was undertaken) 
might be if they were legal residents of AL or another state 
which permits common law marriage for a period of at least a 
year prior to his death.  

The Board finds that since the options are so very limited, 
and the stakes are so high for the appellant, it is 
beneficial to give her further opportunity for an additional 
opportunity to provide evidence.  In this case, the Board 
would request that she be given the chance to support her 
argument that she may have been entitled to be considered a 
legal resident of AL (or another state that recognized common 
law marriages) for a year prior to the veteran's death.  

Finally, the appellant must be contacted and informed that 
the she can elect to have another Board hearing in her case.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be contacted at 
the address she provided in December 2005 
and asked if there is any way she might be 
able to prove that she and the late 
veteran were residents of a state that 
recognized a common law relationship for 
them for a year prior to his death.  In 
this regard, she may be able to provide 
copies of rent receipts, envelopes, tax 
statements, etc.  The RO should assist her 
as possible.

2.  The RO should review the statement 
received by the Board in January 2006 with 
regard to the humane nature of the 
termination of life support with regard to 
applicable statutes in this case, and 
address whether there is any potential for 
equitable or equivalent relief in such an 
instance.  The RO should also address 
whether the state of AL has any exceptions 
in the requirements for a valid and legal 
marriage which might be applicable in this 
case.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be prepared, 
and the appellant and her representative 
should be afforded a reasonable 
opportunity to respond.  

4.  The appellant must be notified that 
the Veteran's Law Judge that previously 
held a Travel Board hearing in her case is 
no longer with the Board.  She should be 
offered the opportunity to request a new 
hearing if she so chooses.  Appropriate 
action should be taken if the appellant 
elects to have a new hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


